"No action shall be maintained upon a contract for the sale of land, unless the agreement upon which it is brought, or some memorandum thereof, is in writing, and signed by the party to be charged, or by some person by him thereto authorized by writing." P. S., c. 215, s. 1. Part performance of a contract for the sale of land, as when the purchaser takes possession of the land or makes substantial improvements upon it before the delivery of the deed, is held in equity sufficient to relieve him from the operation of the statute; but merely the payment of the agreed price does not have that effect. Ham v. Goodrich, 33 N.H. 32, 36-39; Kidder v. Barr,35 N.H. 235, 255; Purcell v. Mines, 4 Wall. 513, 518; 3 Pom. Eq. Jur., s. 1409, note.
Bill dismissed.
CARPENTER, J., did not sit: the others concurred.